DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 29 March 2022.  Claims 1 and 17 are currently amended.  Claims 3, 4 and 10 are canceled.  Claims 1, 2, 6-9 and 11-19 are pending review in this action. 
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 12 April 2022 has been considered by the examiner.

Claim Objections
Claim 5 is missing from the listing of claims. It is noted that claim 5 was previously canceled and its omission is understood to be a typographical error.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends on canceled claim 3. Thus, the scope of the claim is undefined. 
The subject matter of canceled claim 3 has been added to claim 1. For the purposes of examination, claim 15 will be interpreted to have been intended to depend on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 2, 6, 8, 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2008/0160392, hereinafter Toya and further in view of U.S. Patent No. 6,979,502, hereinafter Gartstein, U.S. Patent No. 7,682,035, hereinafter Wuensch and U.S. Patent No. 8,415,695, hereinafter Lenk with evidence from German Patent Publication DE 20 2015004274, hereinafter Roehm. (The equivalent U.S. Pre-Grant Publication 2016/0372939 is used in lieu of a formal translation of Roehm).
Regarding claim 1, Toya teaches a battery pack. The battery pack includes an insulating tube (“housing”) and one battery cell arranged within the insulating tube (“housing”) (paragraphs [0082, 0109]).
An electronic system arranged within the insulating tube (“housing”) includes a circuit board (41) and a LED (44, “light emitter”) arranged on the circuit board (41) (paragraphs [0085, 0089, 0090]). 
A button (45, “operating element”) is located on the circuit board (41) (paragraph [0089]).
A transparent section (43, “protector”) is positioned between the LED (44, “light emitter”) and the insulating tube (“housing”) (paragraphs [0090, 0109]). 
An opening (43a) in the transparent section (43, “protector”) accommodates a button (45) which activates the LED (44, “light emitter”) (paragraphs [0089, 0099] and figures 12-14).
Case (31) is considered a “first housing part”. In a direction along the length of the battery pack, the case (31, “first housing part”) is positioned behind the circuit board (41). In the same direction, the circuit board (41) is positioned behind the transparent section (43, “protector”). Along the same direction, a portion of the insulating tube (“housing”) is positioned in front of the transparent section (43, “protector”).
The transparent section (43, “protector”) encloses the circuit board (41) – therefore it is positioned between the circuit board (41) and the insulating tube (“housing”). 
An inner surface of the transparent section (43, “protector”) is in contact with the circuit board (41) (figure 15).
The outer surface of the transparent section (43, “protector”) is in contact with a portion of the insulating tube (“housing”). This portion is considered the “second housing part”.
The inner surface is considered the “one side” and the outer surface is considered the “opposite side”.
Toya teaches that the battery pack includes a terminal (34) protruding from the insulating tube (“housing”) (paragraph [0083] and figure 15). The terminal (34) is “an electrical interface”. 
Toya teaches that the exterior shape of the battery pack can be AA, AAA or PP3 (also known as 9-volt battery) (paragraph [0082]) and that the battery pack is intended to be used as a substitute for such a standard size battery.  As such, the entirety of the battery pack itself is a “mechanical interface”. 
It is known in the art that conventionally sized batteries, such as batteries in the form of AA, AAA or 9-volt block batteries may be used to power handheld power tools – see, e.g. Roehm (paragraph [0024]).
Given that Toya’s assembly is equipped with an “electrical interface” and a “mechanical interface” sized to fit into and be able to power a handheld power tool, it is considered “configured to power a handheld power tool”.
Toya fails to teach that: 1) the transparent section (43, “protector”) is elastic and is in contact with the button (45, “operating element”); and 2) the transparent section (43, “protector”) is in contact with the LED.
Regarding 1), Gartstein teaches an analogous battery pack including a battery cell (22), a circuit board (12), an LED arranged on the circuit board (12) and a transparent bezel (11, “protector”) covering the circuit board (12) and LED (col. 3, lines 16-19, 39-43; col. 5, lines 16-19, 24-28; col. 6, lines 58-59 and figures 1-4). Gartstein teaches that a portion of the transparent bezel (11, “protector”) is made flexible, such that it may form a button to activate the LED (col. 4, lines 24-27). 
Therefore it would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to form at least a portion of the transparent section (43, “protector”) as a flexible material so that the button (45) could be activated without an opening in the transparent section (43, “protector”) as taught by Gartstein for the purpose of simplifying construction and forming a self-contained protective structure without unnecessary openings.
In the combination of Toya and Gartstein, the inner surface of the transparent section (43, “protector”) would be in contact with the button (45, “operating element”).
In the combination of Toya and Gartstein, the transparent section (43, “protector”) is flexible. As such, a force on the insulating tube (“housing”) is capable of being transmitted via the transparent section (43, “protector”) to activate the button (45, “operating element”).
Regarding 2), it is known to install LEDs such that they are contacted by their transparent protector covers – see, e.g. Wuensch (figure 3) and Lenk (col. 1, lines 38-40, 65-67). 
As such it would have been within the purview of the ordinarily skilled artist to install an LED that is contacted by the transparent section (43, “protector”) for the purpose of focusing or diffusing the light from the LEDs in a preferred manner.  
Regarding claim 2, Toya teaches a battery pack. Toya’s battery pack is capable of being used in a handheld power tool.
Regarding claim 6, Toya teaches that the transparent section (43, “protector”) is in contact with the insulating tube (“housing”) (paragraph [0109]).

Regarding claim 8, Toya as modified by Garstein teaches that transparent section (43, “protector”) is elastic. The circuit board (41) of the electronic system is inside the transparent section (43, “protector”) (figures 14 and 15). Therefore, the electronic system and the transparent section (43, “protector”) are arranged such that a mechanical load on the electronic system is capable of being dampened by the elasticity of the transparent section (43, “protector”).
Regarding claim 9, Toya as modified by Garstein teaches that transparent section (43, “protector”) is elastic. The circuit board (41) of the electronic system is inside the transparent section (43, “protector”) (figures 14 and 15). The LED is positioned on the circuit board (41) (figures 14 and 15). Therefore, the electronic system and the transparent section (43, “protector”) are arranged such that a mechanical load on the electronic system in an area of the LED is capable of being dampened by the elasticity of the transparent section (43, “protector”).
Regarding claim 11, Toya teaches that the transparent section (43, “protector”) has a planar top surface which extends in the same direction as the planar surface of the circuit board (41) (figures 13-15).
Regarding claim 12, Toya teaches that the transparent section (43, “protector”) fully encloses the circuit board (41) on which the LED (44, “light emitter”) is located (figure 15). Therefore, the transparent section (43, “protector”) entirely covers all faces of the LED indicator (44, “light emitter”). Applicant should note that absent a reference point, the designator “front” has no absolute meaning.
Regarding claim 13, Toya teaches that a side face of the transparent section (43, “protector”) covers a side face of the circuit board (41) (figure 15). 
Regarding claim 14, Toya teaches that the outer surface of the transparent section (43, “protector”) is in contact with a portion of the insulating tube (“housing”). This portion is considered the “second housing part”. Given that the two extend in the same direction, there is a planar extension of the transparent section (43, “protector”) that is essentially the same as a planar extension of the “second housing part”.
Regarding claim 15, Toya teaches that a thickness of the transparent section (43, “protector”) is larger than a height of the button (45, “operating element”) (figure 15).
Regarding claim 16, Toya teaches that a thickness of the transparent section (43, “protector”) is larger than a height of the LED (figure 15).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2008/0160392, hereinafter Toya in view of U.S. Patent No. 6,979,502, hereinafter Gartstein, U.S. Patent No. 7,682,035, hereinafter Wuensch and U.S. Patent No. 8,415,695, hereinafter Lenk as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2011/0117408, hereinafter Lennox.
Regarding claim 7, Toya teaches that the transparent section (43, “protector”) is in contact with the insulating tube (“housing”) (paragraph [0109]).
Toya fails to teach that the insulating tube (“housing”) is transparent.
It is well-known in the art that insulating tubes of the type taught by Toya may be transparent – see, e.g. Lennox (paragraph [0032]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select a transparent insulating tube (“housing”) without undue experimentation and with a reasonable expectation of success.

Claim 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2008/0160392, hereinafter Toya and further in view of U.S. Patent No. 6,979,502, hereinafter Gartstein, U.S. Patent No. 7,682,035, hereinafter Wuensch and U.S. Patent No. 8,415,695, hereinafter Lenk. 

Regarding claim 17, Toya teaches a battery pack. The battery pack includes an insulating tube (“housing”) and a battery arranged within the insulating tube (“housing”) (paragraphs [0082, 0109]). Toya teaches that the battery may be a PP3 size battery (paragraph [0082]). PP3 type batteries include multiple battery cells within a common enclosure (“cell holder area”), which is equivalent to Toya’s exterior case (31). 
An electronic system arranged within the insulating tube (“housing”) includes a circuit board (41). A LED (44, “light emitter”) and a switch (45, “operating element”) are arranged on the circuit board (41) (paragraphs [0085, 0089, 0090]). The electronic system is arranged outside of the exterior case (31, “cell holder area”).
A transparent section (43, “protector”) is positioned between the LED (44, “light emitter”) and the insulating tube (“housing”) (paragraphs [0090, 0109]). 
An inner surface of the transparent section (43, “protector”) is in contact with the circuit board (41) (figure 15).
An opening (43a) in the transparent section (43, “protector”) accommodates the switch (45, “operating element”) which activates the LED (44, “light emitter”) (paragraphs [0089, 0099] and figures 12-14).
Toya fails to teach that: 1) the transparent section (43, “protector”) is elastic and that a force on the housing is capable of being transmitted via the transparent section (43, “protector”) to actuate the switch (45, “operating element”) and 2) the transparent section (43, “protector”) is in contact with the LED.
Regarding 1), Gartstein teaches an analogous battery pack including a battery cell (22), a circuit board (12), an LED arranged on the circuit board (12) and a transparent bezel (11, “protector”) covering the circuit board (12) and LED (col. 3, lines 16-19, 39-43; col. 5, lines 16-19, 24-28; col. 6, lines 58-59 and figures 1-4). Gartstein teaches that a portion of the transparent bezel (11, “protector”) is made flexible, such that it may form a button to activate the LED (col. 4, lines 24-27). 
Therefore it would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to form at least a portion of the transparent section (43, “protector”) as a flexible material so that the button (45) could be activated without an opening in the transparent section (43, “protector”) as taught by Gartstein for the purpose of simplifying construction and forming a self-contained protective structure without unnecessary openings.
In the combination of Toya and Gartstein, a force on an outer surface of the insulating tube (“housing”) would be transmittable via the transparent section (43, “protector”) to actuate the switch (45, “operating element”) and would thus be in contact with the switch (45, “operating element”).
Regarding 2), it is known to install LEDs such that they are contacted by their transparent protector covers – see, e.g. Wuensch (figure 3) and Lenk (col. 1, lines 38-40, 65-67). 
As such it would have been within the purview of the ordinarily skilled artist to install an LED that is contacted by the transparent section (43, “protector”) for the purpose of focusing or diffusing the light from the LEDs in a preferred manner.  

Regarding claim 18, Toya teaches a switch (45, “operating element”) (paragraph [0089]).
Regarding claim 19, Toya teaches a switch (45, “operating element”), which is activated by pressing (paragraph [0099]), therefore it is a “button”.  The switch (45, “operating element”) is connected to the circuit board (41) (paragraph [0092] and figure 13). When the switch (45, “operating element”) is actuated the LED (44, “light emitter”) displays a remaining capacity of the battery (paragraph [0091]). The remaining capacity of a battery corresponds to an instantaneous state of charge.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of Toya, Garstein, Lenk and Wuensch was found to address the amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. PG Pub. 2014/0302353.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724